DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 5 February 2021
Claims 1, 4-6, 8, 10, 12-14 have been amended by preliminary amendment.
Claim 15 is added as new.
Claims 1-15 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5 February 2021 and 16 May 2022 were filed after the mailing date of the initial disclosure but prior to any action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in claims 1-12 and 14-15 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “means” in claims 1-12 and 14-15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes different “units” that are part of a processing unit but does not clearly specify which specific structure components are capable of or make up the specifically claimed different “means” for performing the different functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 13, and 14 recite the limitations for calculating a current facility failure risk, estimating a future facility failure risk, calculating a maintenance merit and setting/determining optimal maintenance timing.  These limitations, as drafted illustrate a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind.  But for the different “means”, the claim encompasses a user simply gathering data, performing calculations, estimations and determinations in their mind, i.e. observations and evaluations that could be done the same way mentally or with pencil/paper.  The mere nominal recitation of the different means does not take the claim limitations out of the mental processes grouping.  Thus the claims recite a mental process, which is an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite the maintenance management device, and medium with means for performing each of the functional steps.  The ability to acquire condition information is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra solution activity. The device and different “means” that perform the calculating, estimating, determining and setting steps are also recited at a high level of generality and mere automates the functional steps.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application.  The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong 2, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer “means”.  The same analysis applies here in 2B and does not provide an inventive concept.
For the acquiring step that was considered extra solution activity in step 2A, this has been re-evaluated in step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the means or units are anything other than generic off the shelf computer components and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05d indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional activity when it is claimed in a merely generic manner, as it is here.
Dependent claims 2-12 include all of the limitations of independent claim 1 and therefore recite the same abstract idea.  The claims recite additional limitations that narrow the abstract concept by describing additional calculations, setting/determinations, and estimations.  The claims recite additional elements including “means” for storage and display which are considered insignificant extra solution activity because they relate to merely data gathering or transmission.  When reconsidered under step 2B storing and displaying data are determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the means or units are anything other than generic off the shelf computer components and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05d indicate that mere storage or transmission of data, i.e. display, over a network is a well-understood, routine and conventional activity when it is claimed in a merely generic manner, as it is here.  
Therefore, Claims 1-15 are considered to be drawn to ineligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moyne (US 2015/0039552) in view of Sasaki et al. (US 2005/0149570).
As per Claim 1 Moyne teaches:
A maintenance management device that manages maintenance in a facility group comprising a plurality of facilities, the maintenance management device comprising: 
a condition information acquisition means that acquires, for each facility in the plurality of facilities, a plurality of pieces of condition information that indicate a condition of the corresponding facility (Moyne in at least [0007 and 0042] describes provided data and information including facility state information); 
a current failure value calculation means that calculates, for each of the facilities, a current facility failure value by using the plurality of pieces of condition information in the corresponding facility (Moyne in at least Fig. 6 and [0067-0071] takes current information for a point in time and calculates a probability of failure to a future point in time); 
a future failure value estimation means that estimates, for each of the facilities, a future facility failure value by using the current facility failure value in the corresponding facility (Moyne in at least Fig. 6 and [0067-0071] takes current information for a point in time and calculates a probability of failure to a future point in time); 
a maintenance merit calculation means that calculates, for each of the facilities, a maintenance merit based on a reduction amount of a facility stop prediction time based on the future facility failure value in the corresponding facility and a maintenance prediction time based on the future facility failure value in the corresponding facility (Moyne [0066-0073] describes the ability to determine a value indicating whether a maintenance event is needed and to assess a survival function that allows for the determination of a maintenance time that minimizes risk while reducing downtime as is illustrated in at last Figs. 5-7); and 
an optimal maintenance timing setting means that sets an optimal maintenance timing relating to the maintenance for the facility group based on the maintenance merits in the respective facilities (Moyne [0073] and at last Fig. 4 describes determining based on the cost, risk and failure current and predicted conditions, when a tool or process should have maintenance performed).  
Moyne describes determining current and future failure values in order to minimize risk and determine optimal maintenance timing but does not explicitly recite that the value is a failure risk.  However, Sasaki teaches a risk assessment where specific risk estimates, calculations and amounts are determined for current and future conditions.  Fig. 17-18 show an equipment stop loss determination and an example of a total risk calculation risk as is described in at least [0091-0098].  The maintenance period can be determined from the risk assessment in order to reduce overall risk and cost.
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to utilizing condition information to assess current and future failure values to determine a maintenance merit or value based on a stop prediction reduction to optimize maintenance times to include the techniques for calculating specific risk values because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as it did individually.  The utilizing risk values in combination with condition information, the combination reduces instances of maintenance and the life cycle cost is decreased while reliability of a device or equipment is maintained (Sasaki [0014]).
As per Claim 2 Moyne further teaches:
wherein the maintenance merit calculation means further calculates a comprehensive maintenance merit relating to the facility group by using the maintenance merits in the respective facilities the optimal maintenance timing setting means sets a timing at which the comprehensive maintenance merit is maximum as the optimal maintenance timing (Moyne [0063-0087] describes the ability to determine a value indicating whether a maintenance event is needed based on a comprehensive calculation of maintenance need for multiple elements and to assess a survival function that allows for the determination of a maintenance time that minimizes risk while reducing downtime as a whole as is illustrated in at last Figs. 1, 4-7).
As per Claim 3 Moyne further teaches:
wherein BIRCH, STEWART, KOLASCH & BIRCH, LLPMSW/MSW/tanApplication No.: NEWDocket No.: 1551-0379PUS1 Page 4 of 9 the maintenance merit calculation means further calculates a comprehensive maintenance merit relating to the facility group by using the maintenance merits in the respective facilities, and the optimal maintenance timing setting means sets, in the case where a timing at which the comprehensive maintenance merit is maximum is after a planned repair timing of the facility group, the planned repair timing as the optimal maintenance timing (Moyne [0063-0087] describes the ability to determine a value indicating whether a maintenance event is needed based on a comprehensive calculation of maintenance need for multiple elements and to assess a survival function that allows for the determination of a maintenance time that minimizes risk while reducing downtime as a whole as is illustrated in at last Figs. 1, 4-7, the specification also describes performing the maintenance after a planned repair time to extend the lifetime over a scheduled maintenance plan).  
As per Claim 4 Moyne does not teach but Sasaki further teaches:
wherein, the maintenance merit calculation means excludes, out of the maintenance merits in the respective facilities, the maintenance merit that is negative in all the future sections from a current time from a target used when calculating the comprehensive maintenance merit (Sasaki in at least Fig. 17-18 show an equipment stop loss determination and an example of a total risk calculation risk as is described in at least [0091-0098] and further describe in at least [0168-0189] a financial calculation for maintenance where positive and negative values are used to cancel each other out, e.g. exclude negatives, for certain predictions used in an overall assessment such as a reliability analysis as is described in at least [0121-0123] to analyze particular target devices or systems, [0203-0204]) .  
Sasaki is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 5 Moyne further teaches:
a display control means that performs control to display information of the optimal maintenance timing on a display device (Moyne in at least [0033-0043 and 0052] describe the display processor capable of outputting the determining maintenance timing information).  
As per Claim 6 Moyne further teaches:
wherein the current failure value calculation means calculates a current failure value for each condition information of the plurality of pieces of condition information, and calculates, out of a plurality of the calculated current failure value, the maximum current failure value as the current facility failure value (Moyne in at least Fig. 4-7 and [0067-0071] takes current information for a point in time and calculates a probability of failure to a future point in time and shows the information in a graph to indicate a max current failure value).  
Moyne does not explicitly recite that the value is a risk.  However, Sasaki in at least [0015 and 0084] describes performing a risk assessment and calculating values based on current conditions, and operational estimates.  Fig. 17-18 show an equipment stop loss determination and an example of a total risk calculation risk as is described in at least [0091-0098].  The maintenance period can be determined from the risk assessment in order to reduce overall risk and cost.  
Sasaki is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 7 Moyne in at least Fig. 4-7 and [0067-0071] takes current information for a point in time and calculates a probability of failure to a future point in time and shows the information in a graph to indicate a max current failure value but does not explicitly recite weighting information.  However, Sasaki further teaches:
wherein the current failure risk calculation means, when calculating the current failure risk for each of pieces of the condition information, performs weighting on each of pieces of the condition information (Sasaki in at least [0247 and 0272] describe performing weight corrections as part of the risk assessment calculations).  
Sasaki is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 8 Moyne further teaches:
a storage means that stores information of a facility failure value estimation table that illustrates, for each of the facilities, a relationship between an elapsed time and an assumed facility failure value, wherein, the future failure value estimation means estimates, for each of the facilities, the future facility failure value by using the current facility failure value in the corresponding facility and the facility failure value estimation table (Moyne in at least Figs. 1-7 illustrate storage means for storing information and tables of data and charts that show a relationship between elapsed time and an assumed failure time using current conditions).
Moyne does not explicitly recite that the values are risk.  However,   Sasaki in at least Figs. 1-34 illustrate storage means for storing data and risk related tabular data as well as the ability to show relationships between elapsed time and assumed failure risk for facilities using current and estimated data.  Sasaki is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 9 Moyne further teaches:
wherein the future failure value estimation means refers to the facility failure value estimation table to find an elapsed time corresponding to the current facility failure value as a current time, and estimates the assumed facility failure value due to each elapsed time from the current time in the facility failure value estimation table as the future facility failure value (Moyne in at least [0062-0087 and Figs. 1-7 illustrate and describe using stored failure data over time to assess and determine a current situation or need for maintenance, and estimating a predicted failure when time from current time necessitates maintenance).
  Moyne does not explicitly recite that the values are risk.  However,   Sasaki in at least Figs. 1-34 illustrate storage means for storing data and risk related tabular data as well as the ability to show relationships between elapsed time and assumed failure risk for facilities using current and estimated data.  Sasaki is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 10 Moyne further teaches:
a stop prediction time reduction amount calculation means that calculates, for each of the facilities, the reduction amount of the facility stop prediction time by using the future facility failure value in the corresponding facility; and a maintenance prediction time calculation means that calculates, for each of the facilities, the maintenance prediction time by using the future facility failure value in the corresponding facility, wherein the maintenance merit calculation means calculates, for each of the facilities, the maintenance merit based on a reduction amount of a facility stop prediction time calculated by the stop prediction time reduction amount calculation means and a maintenance prediction time calculated by the maintenance prediction time calculation means (Moyne in at least [0062-0087] describes calculating a an amount of time that downtime or stoppage is reduced when one maintenance planned time is chosen over another, as is illustrated in at least Fig. 1).  
Moyne describes determining current and future failure values in order to minimize risk and determine optimal maintenance timing but does not explicitly recite that the value is a failure risk.  However, Sasaki teaches a risk assessment where specific risk estimates, calculations and amounts are determined for current and future conditions.  Fig. 17-18 show an equipment stop loss determination and an example of a total risk calculation risk as is described in at least [0091-0098].  The maintenance period can be determined from the risk assessment in order to reduce overall risk and cost.  Sasaki is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 11 Moyne further teaches:
a storage means that stores information of a facility stop time table illustrating, for each of the facilities, a facility stop time in the event of failure and information of a value reduction coefficient table illustrating, for each of the facilities, a relationship between a future facility failure value and a value reduction coefficient in the corresponding facility, wherein the stop prediction time reduction amount calculation means refers to, for each of the facilities, the value reduction coefficient table to find the risk reduction coefficient corresponding to a future facility failure risk estimated by the future failure value estimation means, and calculates the reduction amount of the facility stop prediction time by using the found value reduction coefficient and the facility stop time in the event of failure and the future facility failure value in the corresponding facility (Moyne in at least Figs. 1-7 illustrate storage means for storing information and tables of data and charts, [0062-0087] describe determining downtime associated with failures and values related to reducing downtime for different maintenance plans and relationships between future failure predictions and different plans).
Moyne does not explicitly recite tables for a risk reduction coefficient tables. However,   Sasaki in at least Figs. 1-34 illustrate storage means for storing data and risk related tabular data as well as the ability to show relationships between elapsed time and assumed failure risk for facilities using current and estimated data.  Sasaki in at least [0015 and 0084] describes performing a risk assessment and calculating values based on current conditions, and operational estimates.  Fig. 17-18 show an equipment stop loss determination and an example of a total risk calculation risk as is described in at least [0091-0098].  The maintenance period can be determined from the risk assessment in order to reduce overall risk and cost. Sasaki is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 12 Moyne further teaches:
a storage means that stores information of a maintenance base time table illustrating, for each of the facilities, a maintenance base time comprising a standard time taken for maintenance and information of a maintenance time coefficient table illustrating, for each of the facilities, a relationship between a future facility failure value and a maintenance time coefficient in the corresponding facility, wherein the maintenance prediction time calculation means refers to, for each of the facilities, the maintenance time coefficient table to find the maintenance time coefficient corresponding to a future facility failure value estimated by the future failure value estimation means, and calculates the maintenance prediction time by using the found maintenance time coefficient and the maintenance base time in the corresponding facility (Moyne in at least Figs. 1-7 illustrate storage means for storing information and tables of data and charts, [0062-0087] describe determining downtime associated with failures and values related to reducing downtime for different maintenance plans and relationships between future failure predictions and different plans to show a current practice, an aggressive strategy and an improved maintenance strategy).
Moyne does not explicitly recite values of risk. However,   Sasaki in at least Figs. 1-34 illustrate storage means for storing data and risk related tabular data as well as the ability to show relationships between elapsed time and assumed failure risk for facilities using current and estimated data.  Sasaki in at least [0015 and 0084] describes performing a risk assessment and calculating values based on current conditions, and operational estimates.  Fig. 17-18 show an equipment stop loss determination and an example of a total risk calculation risk as is described in at least [0091-0098].  The maintenance period can be determined from the risk assessment in order to reduce overall risk and cost. Sasaki is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claims 13-15 the limitations are substantially similar to those set forth in Claims 1 and 4 and are therefore rejected based on the same reasons and rationale set forth in the rejection of Claims 1 and 4 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kamisuwa et al. (US 2008/0002995) Maintenance System and Method.
Coburn et al. (US 2009/0138306) Facility Risk Assessment Systems and Methods.
Leinhardt (US 2010/0017241) Maintenance Optimization Model.
Coleman et al. (US 2014/0006088) Automated Scheduling of Non-Routine Maintenance to Systems of Capital Assets.
Candas et al. (US 2014/0330749) Asset Lifecycle Management.
Qin et al. (US 2016/0282229) Fault Prediction and Condition based Repair Method.
Tada et al. (US 2016/0292802) Asset Management Support System.
Nakabayashi et al. (US 2017/0003667) Equipment Maintenance Management.
Adendorff et al. (US 2017/0083822) Maintenance Optimization for Asset Performance Management.
Lopes et al. (US 2017/0091688) Maintenance Services Planning and Scheduling Optimization.
Turney et al. (US 2018/0341255) Model Predictive Maintenance System for Building Equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623